DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

Claims Status

2.	The response filed on 10/10/2022 has been entered and made of record.
3. 	Claims 38, 40, 47 and 49 have been amended.
4.	Claims 56-57 have been newly added.
5.	Claims 38-57 are currently pending.

                                                     Response to Arguments
6.	The applicant's arguments filed on 10/10/2022  regarding claims 38-57 have been fully considered but are moot in view of the new ground(s) of rejection. The rejection has been revised and set forth below according to the amended claims.

      Claim Objection (minor informality)
7.	Claim 56 are objected to because of the following informality:
Claim 56 recites “The WTRU of claim 39,…….”. Claim 56 depends on claim 39 and according to claim structure, “WTRU of claim 39, …” is referring back to “The first WTRU” of claim 39. It appears that “The WTRU of claim 39….” in claim 56 is a typological error for “The first WTRU of claim 39”. For clarity, it is suggested to correct as “The first WTRU of claim 39”.


Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9.	Claims 38, 40, 45, 56, 47, 49, 54 and 57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Novak et al. (US 2014/0177542 A1), hereinafter “Novak” in view of HE et al. (US 2014/0003262 A1), hereinafter “He”.
Regarding claim 38, Novak discloses discloses a first wireless transmit/receive unit (WTRU) (Figs. 4, 5, 8, D2D-SoundingRS-UL-ConfigDedicated-r12 and D2D-SoundingRS-UL-ConfigDedicatedAperiodic-r12 ) comprising: a processor configured to at least: 
receive, from a network (paragraphs [0033], [0185], UE1 can also receive (e.g., with the RRC message) an identification of a radio resource for the IDS, such that UE1 is permitted to transmit data directly to UE2 via the radio resource, in some cases including a radio network identifier (e.g. IDS-RNTI, and/or IDS-SPS-RNTI)), a set of resources associated with a device-to-device transmission (paragraphs [0033], [0185], inter-device session (IDS) resource may be allocated from either “uplink” or “downlink” portions of the resource pool, where the IDS resource is used for inter-device communications); 
receive, from the network (paragraphs [0043], [0044], [0186], IDS resource allocation configured with the IDS-RNTI may also be configured with a UE session ID associated with one of the UEs in the IDS (for example, the grant of the IDS resource allocation may include the UE session ID of the UE that should transmit using the IDS resource)), configuration information associated with scheduling of the device-to-device transmission (paragraphs [0043], [0044], [0186], a first IDS-RNTI is assigned to indicate transmission from a first UE to a second UE, while a second IDS-RNTI may be assigned to indicate transmissions from the second UE to the first UE; in this alternate embodiment, each IDS-RNTI may be assigned for a particular transmission direction, or more specifically, to a particular UE that may act as a transmitter in the inter-device session), wherein the configuration information comprises a radio network temporary identifier (RNTI), wherein the RNTI is associated with scheduling of the device-to-device transmission (paragraphs [0043], [0044], [0186], the network node (e.g., eNB) may maintain a group context that includes a first UE's unique IDS-RNTI, and the other UEs that are configured to receive transmission from the first UE; the eNB also provides the other UEs with the first UE's unique IDS-RNTI so that the other UEs can identify resource allocations where they act as a receiver);
receive, from the network (paragraphs [0092], [0114], in the case of the IDS-SPS allocation, the eNB activates the allocation for direct UL/DL UE-UE resources (IDS-PUSCH/PDSCH) using a PDCCH DCI configured with the inter-device session (IDS)-RNTI), a physical downlink control channel (PDCCH) transmission (paragraphs [0092], [0114], UEs may be configured by radio resource configuration (RRC) signalling to decode Downlink Control Information (DCI) configured by an IDS-SPS-RNTI related to the IDS-SPS assignment), wherein the PDCCH transmission comprises a portion of the PDCCH transmission, wherein the portion of the PDCCH transmission is scrambled by the received RNTI (paragraphs [0092], [0114], RRC information element, SPS-config, is sent by the eNB to all UEs of the UE-to-UE session; the information element may be included in an RRC message sent individually to each UE (i.e., using a PDSCH allocation configured with the C-RNTI assigned to the UE) or may be included in an RRC message multicast to all UEs in the IDS session (i.e., using a PDSCH allocation configured with the IDS-RNTI assigned to the session); the IDS-SPS assignment is activated by a transmission of a DCI configured by the SPS IDS-RNTI ); and
decode the received portion of the PDCCH transmission using the received RNTI associated with scheduling of the device-to-device transmission to obtain a downlink control information (DCI) (paragraphs [0092], [0124], eNB sends an activation for the IDS-SPS allocation for IDS resources using a PDCCH DCI configured with the inter-device session (IDS) SPS RNTI;  IDS resources for direct UE-to-UE transmission are allocated via grants contained in the PDCCH, ePDCCH or other DL control channels; a resource allocation configured with the IDS-RNTI is sent in a DL control channel (for example, the PDCCH region of the subframe) using downlink control information (DCI) formats), wherein the DCI includes scheduling information that indicates a subset of resources, from the set of resources, to be used for the device-to- device transmission (paragraphs [0092], [0124], for example, if a session IDS-RNTI is used, this allocation uses a Format 0 or 4 DCI with one additional field to indicate the transmitter granted use of the resources; the transmitter is identified by the session UE-identifier (UE-ID) provided to the UE by the eNB in the session setup message; the additional field is not required, however, for IDS-RNTIs defined for the transmitter (e.g., unidirectional IDS-RNTI); the other UE(s) configured to use the IDS-RNTI are implicitly assigned the role of receiver for this resource allocation; the timing of the UE transmission using the indicated IDS resources is relative to the grant transmission and is derived by the UEs from the timing of the grant and the network configuration ).
While Novak implicitly refers to “a professor configured to send the device-to-device transmission to a second WTRU using the indicated subset of resources, wherein the device-to-device transmission comprises an identifier associated with the first WTRU”, He from the same or similar field of endeavor explicitly discloses a professor configured to send the device-to-device transmission to a second WTRU using the indicated subset of resources (paragraphs [0088], [0097], [0109], [0142],  for example, if the network triggers aperiodic D2D SRS for a C-RNTI#0, the UE within the set A with the C-RNTI#0 can transmit the D2D SRS; the other UEs within the set A with other C-RNTIs can detect the D2D SRS from the UE with the C-RNTI#0), wherein the device-to-device transmission comprises an identifier associated with the first WTRU (paragraphs [0088], [0097], [0109], [0142],  the srsMeasResults can indicate the SRS measurement results which will be reported to eNB; the srsTransUE can indicate the C-RNTI of UE that transmits the SRS).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention was made to provide “a professor configured to send the device-to-device transmission to a second WTRU using the indicated subset of resources, wherein the device-to-device transmission comprises an identifier associated with the first WTRU” as taught by He, in the system of Novak, so that it would provide device discovery signal resources allocation and high-layer signaling procedure designed and defined considering the device discovery principles to enable D2D communication in an efficient way (He, paragraph [0048]).

Regarding claim 40, Novak in view of He disclose the first WTRU according to claim 38.
He further discloses the portion of the PDCCH transmission scrambled with the RNTI is associated with a cyclic redundancy check (CRC) associated with the DCI (paragraph [0073], each D2D UE can be allocated a discovery radio network temporary identifier (D-RNTI) which can be used for scrambling the cyclic redundancy check (CRC) part attached to D2D specific DCI format).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention was made to provide “the portion of the PDCCH transmission scrambled with the RNTI is associated with a cyclic redundancy check (CRC) associated with the DCI” as taught by He, in the system of Novak, so that it would provide device discovery signal resources allocation and high-layer signaling procedure designed and defined considering the device discovery principles to enable D2D communication in an efficient way (He, paragraph [0048]).

Regarding claim 45, Novak in view of He disclose the first WTRU according to claim 38.
He further discloses the identifier identifies the first WTRU (paragraphs [0088], [0097], [0109], [0142],   srsTransUE can indicate the C-RNTI of UE that transmits the SRS).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention was made to provide “the identifier identifies the first WTRU” as taught by He, in the system of Novak, so that it would provide device discovery signal resources allocation and high-layer signaling procedure designed and defined considering the device discovery principles to enable D2D communication in an efficient way (He, paragraph [0048]).

Regarding claim 47, the claim is rejected based on the same reasoning as presented in the rejection of claim 38.

Regarding claim 49, the claim is rejected based on the same reasoning as presented in the rejection of claim 40.

Regarding claim 54, the claim is rejected based on the same reasoning as presented in the rejection of claim 45.

Regarding claim 56, Novak in view of He and WO’041 disclose the first WTRU according to claim 39.
He further discloses the configuration information is received via dedicate signaling (paragraphs [0085], [0109], dedicated radio resource control (RRC) signaling).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention was made to provide “the portion of the PDCCH transmission scrambled with the RNTI is associated with a cyclic redundancy check (CRC) associated with the DCI” as taught by He, in the combined system of Novak and WO’041, so that it would provide device discovery signal resources allocation and high-layer signaling procedure designed and defined considering the device discovery principles to enable D2D communication in an efficient way (He, paragraph [0048]).

Regarding claim 57, the claim is rejected based on the same reasoning as presented in the rejection of claim 56.

10.	Claims 39, 41, 42, 43, 46, 48, 50, 51, 52 and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Novak et al. (US 2014/0177542 A1), hereinafter “Novak” in view of HE et al. (US 2014/0003262 A1), hereinafter “He” in view of WO 2013/139041 A1, hereinafter “WO’041”.
	Regarding claim 39, Novak in view of He disclose the first WTRU according to claim 38.
	Neither Novak nor He explicitly discloses “the PDCCH transmission is received in a device-to-device specific search space”.
However, WO’041 from the same or similar field of endeavor discloses the PDCCH transmission is received in a device-to-device specific search space (paragraph [0038], D2D pair/clusters specifically in UE/D2D pair/cluster specific search space).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention was made to provide “the PDCCH transmission is received in a device-to-device specific search space” as taught by WO’041, in the combined system of Novak and He, so that it would provide allocating communications channel resources to device-to-device user equipment wherein the allocation is made from one or more cellular band resources and shared industrial/scientific/medicine band resources (WO’041, paragraph [0007]).

Regarding claim 41, Novak in view of He disclose the first WTRU according to claim 38.
	Neither Novak nor He explicitly discloses “each resource of the subset of resources to be used for the device-to-device transmission comprises at least one frequency resource or at least one timing resource”.
However, WO’041 from the same or similar field of endeavor discloses each resource of the subset of resources to be used for the device-to-device transmission comprises at least one frequency resource or at least one timing resource (paragraph [0050], minimum resource unit in time and frequency domain is 1 PRB and 1 TTI).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention was made to provide “each resource of the subset of resources to be used for the device-to-device transmission comprises at least one frequency resource or at least one timing resource” as taught by WO’041, in the combined system of Novak and He, so that it would provide allocating communications channel resources to device-to-device user equipment wherein the allocation is made from one or more cellular band resources and shared industrial/scientific/medicine band resources (WO’041, paragraph [0007]).

Regarding claim 42, Novak in view of He and WO’041 disclose the first WTRU according to claim 41.
WO’041 further discloses at least one timing resource comprises a bitmap indicating one or more subframes within a frame (Fig. 4, paragraph [0050], example of the cellular UEs' resource allocation; resource scheduling in every TTI).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention was made to provide “at least one timing resource comprises a bitmap indicating one or more subframes within a frame” as taught by WO’041, in the combined system of Novak and He, so that it would provide allocating communications channel resources to device-to-device user equipment wherein the allocation is made from one or more cellular band resources and shared industrial/scientific/medicine band resources (WO’041, paragraph [0007]).

Regarding claim 43, Novak in view of He disclose the first WTRU according to claim 38.
	Neither Novak nor He explicitly discloses “the scheduling information comprises one or more device-to-device regions in a subframe, wherein each of the one or more device-to- device regions comprises a set of physical resource blocks (PRBs)”.
However, WO’041 from the same or similar field of endeavor discloses the scheduling information comprises one or more device-to-device regions in a subframe, wherein each of the one or more device-to- device regions comprises a set of physical resource blocks (PRBs) (paragraphs [0038], [0050], [0054], [0060], See Fig. 5b which reflects that D1 has been allocated PRB#2 and PRB#3 in TTI#1 ; D2 is allocated PRB#4-6 in TTI#1 ; and D3 is allocated PRB#1 in TTI#1).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention was made to provide “the scheduling information comprises one or more device-to-device regions in a subframe, wherein each of the one or more device-to- device regions comprises a set of physical resource blocks (PRBs)” as taught by WO’041, in the combined system of Novak and He, so that it would provide allocating communications channel resources to device-to-device user equipment wherein the allocation is made from one or more cellular band resources and shared industrial/scientific/medicine band resources (WO’041, paragraph [0007]).

Regarding claim 46, Novak in view of He disclose the first WTRU according to claim 38.
	Neither Novak nor He explicitly discloses “the processor is further configured to monitor for the PDCCH transmission”.
However, WO’041 from the same or similar field of endeavor discloses the processor is further configured to monitor for the PDCCH transmission (paragraph [0038], SPS (semi persistent scheduling) grants are tracked in the DL control channel, say PDCCH as an example, by the D2D UE devices).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention was made to provide “the processor is further configured to monitor for the PDCCH transmission” as taught by WO’041, in the combined system of Novak and He, so that it would provide allocating communications channel resources to device-to-device user equipment wherein the allocation is made from one or more cellular band resources and shared industrial/scientific/medicine band resources (WO’041, paragraph [0007]).

Regarding claim 48, the claim is rejected based on the same reasoning as presented in the rejection of claim 39.

Regarding claim 50, the claim is rejected based on the same reasoning as presented in the rejection of claim 41.

Regarding claim 51, the claim is rejected based on the same reasoning as presented in the rejection of claim 42.

Regarding claim 52, the claim is rejected based on the same reasoning as presented in the rejection of claim 43.

Regarding claim 55, the claim is rejected based on the same reasoning as presented in the rejection of claim 46.

11.	Claims 44 and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Novak et al. (US 2014/0177542 A1), hereinafter “Novak” in view of HE et al. (US 2014/0003262 A1), hereinafter “He” in view of Liao et al. (US 2013/0250880 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application number. 61/613,759 filed on March, 21, 2012), hereinafter “Liao”.
Regarding claim 44, Novak in view of He disclose the first WTRU according to claim 38.
	Neither Novak nor He explicitly discloses “the processor is configured to receive a PDCCH configuration information that comprises at least a timing resource to be used to monitor the PDCCH”.
However, Liao from the same or similar field of endeavor discloses the processor is configured to receive a PDCCH configuration information that comprises at least a timing resource to be used to monitor the PDCCH (paragraph [0026], high-layer (e.g., RRC layer) signaling is utilized to configure the radio resources for ePDCCH for UESS and CSS).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention was made to provide “the processor is configured to receive PDCCH configuration information that comprises at least a timing resource to be used to monitor the PDCCH” as atught by Liao, in the combined system of Novak and He, so that it would provide dynamic switching between the diversity and pre-coding/beamforming transmission schemes relates to search space configuration of enhanced ePDCCH in OFDM/OFDMA systems (Liao, paragraph [0009]).

Regarding claim 53, the claim is rejected based on the same reasoning as presented in the rejection of claim 44.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414